DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-18 are pending.

Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 09/10/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.  

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "to provide a self-declaration of the application by way of a formula, indicating whether each respective application, when registered, is operated 

Claim 1 recites the limitation "accessing the evaluation unit, to evaluate the formula transferred according to the pre-defined criteria”. It is not clear how said formula is evaluated.

Claim 1 recites the limitation "to provide the improvement evaluation result, reflecting an improvement potential for each respective registered application to be operated in the set of registered applications”. It is not clear how said improvement evaluation result is provided or what kind of improvement it is supposed to reflect. Said wording attempts to define the subject-matter in terms of the result to be achieved, however, such a formulation is not allowable because it appears possible to define the subject-matter in terms of how the effect is to be achieved.

Claim 2 recites the limitation "a new application is added to the set of registered applications based on the improvement evaluation result provided”. It is not clear why a new application is added to the set of registered applications, by whom it is added, and how said addition relates to the improvement evaluation result.

Claims 3, 9 and 11-13 are rejected based on their dependencies of claim 1.

Claim 4 recites the limitation "of the at least one registered application”. The wording of the claim limitation contradicts the wording “providing a set of registered applications” of claim 1. Is “one registered application” an application set or a single application?

Claim 6 recites the limitation "the formula is application specific and is generated during development of the application”. It is not clear since the claim limitation not defined.

Claim 7 recites the limitation "the formula is generated by the registered application by using stored rules of a rules engine and stored decision logic”. It is not clear since the claim limitation not defined.

Claim 8 recites the limitation "to evaluate the formula analyzing mutual dependencies, between different registered applications of the set of registered applications, and analyzing processed data”. It is not clear how said dependencies are analyzed.

Claim 10 recites the limitation "to evaluate the formula is done by an evaluation algorithm, designed to find a set of prioritized improvement recommendations for the set of registered applications”. It is not clear how said evaluation algorithm works.

Claim 14 is rejected based on the same rationale presented for claim 1 above.

Claim 15 is rejected based on their dependencies of claim 14.

Claim 16 is rejected based on their dependencies of claim 2.

Claim 17 is rejected based on the same rationale presented for claim 4 above.

Claim 18 is rejected based on their dependencies of claim 17.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1 and 3-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polisetty et al. (US Pub. No. 2018/0143891 hereinafter “Polisetty” – IDS Submission).
Referring to claim 1, Polisetty discloses a computer-implemented method for automatically providing an improvement evaluation result for operating a set of applications, which are adapted for processing standardized data in a platform infrastructure (Polisetty – see Par. [0018]), the method comprising: 
providing a set of registered applications for improvement evaluation, wherein registering each respective application, of the set of registered applications, includes adding a self-declaration interface, usable to provide a self-declaration of the application by way of a formula, indicating whether each respective application, when registered, is operated successfully (Polisetty – see Fig. 1 & Par. [0035, 0037, 0041]); 
collecting measurement data during runtime of at least one registered application of the set of registered applications, to be introduced in the formula of the at least one registered application (Polisetty – see Par. [0019, 0031, 0049]); 
(Polisetty – see Fig. 2 & Par. [0037]); and 
accessing the evaluation unit, to evaluate the formula transferred according to pre-defined criteria (Polisetty – see Fig. 3 & Par. [0037]), to provide the improvement evaluation result, reflecting an improvement potential for each respective registered application to be operated in the set of registered applications (Polisetty – see Par. [0024, 0033]). 

Referring to claim 3, Polisetty discloses the method of claim 1, wherein the formula includes a plurality of pre-configurable data fields, yielding different operating conditions of the registered application (Polisetty – see Fig. 6 & Par. [0045-0047]). 

Referring to claim 4, Polisetty discloses the method of claim 1, wherein the collecting of measurement data, of the at least one registered application, is executed in a source runtime environment and wherein a matching algorithm is executed to find target runtime environments, identified to be similar to a source runtime environment and wherein a recommendation result is provided for the target runtime environment, including the improvement evaluation result (Polisetty – see Par. [0035-0037]; KPIs are calculated and compared across a number of different dimensions, e.g. ORG, APP, geographic locations, domains, etc.). 

Referring to claim 5, Polisetty discloses the method of claim 4, wherein the matching algorithm uses pre-defined matching criteria (Polisetty – see Par. [0035-0037]; KPIs are calculated and compared across a number of different dimensions, e.g. ORG, APP, geographic locations, domains, etc.). 

Referring to claim 6, Polisetty discloses the method of claim 1, wherein the formula is application specific and is generated during development of the application (Polisetty – see Par. [0022]). 

Referring to claim 7, Polisetty discloses the method of claim 1, wherein the formula is generated by the registered application by using stored rules of a rules engine and a stored decision logic (Polisetty – see Par. [0041-0043]).

Referring to claim 8, Polisetty discloses the method of claim 1, wherein the accessing of the evaluation unit to evaluate the formula includes analyzing mutual dependencies, between different registered applications of the set of registered applications, and analyzing processed data (Polisetty – see Par. [0024]).

Referring to claim 9, Polisetty discloses the method of claim 1, wherein the accessing of the evaluation unit to evaluate the formula includes processing key performance indicators, configured independently of the registered applications of the set of registered applications (Polisetty – see Fig. 6 & Par. [0045-0047]).

Referring to claim 10, Polisetty discloses the method of claim 1, wherein the accessing of the evaluation unit to evaluate the formula is done by an evaluation algorithm, designed to find a set of prioritized improvement recommendations for the set of registered applications (Polisetty – see Par. [0033, 0050]). 

Referring to claim 11, Polisetty discloses the method of claim 1, wherein the accessing of the evaluation unit to evaluate the formula includes comparing the included measurement data with background data and historic data (Polisetty – see Par. [0039]). 

Referring to claim 12, Polisetty discloses the method of claim 1, wherein the collecting of the measurement data, during runtime of at least one registered application of the set of registered applications, to be introduced into the formula is executed by way of an aggregation algorithm (Polisetty – see Fig. 3 & Par. [0038], KPI Summarizer 302).

Referring to claims 13 and 14, note the rejection of claim 1 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claim 15, Polisetty discloses the improvement evaluation system of claim 14, wherein the evaluation unit and the result interface are deployed on a central platform, usable to control the set of applications based on the improvement evaluation result (Polisetty – see Figs 1-2). 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

9.	Claims 2 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Polisetty in view of Saito et al. (US Pub. No. 2011/0270963 hereinafter “Saito”).
Referring to claim 2, Polisetty discloses the method of claim 1, and the improvement evaluation result provided (Polisetty – see Par. [0024, 0033, 0037]), however, fails to explicitly disclose wherein a new application is added to the set of registered applications based on the improvement evaluation result provided.
	Saito discloses a new application is added to the set of registered applications (Saito – see Fig. 24 & Par. [0256-0257] shows the ability to add an application to a list of registered applications.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Saito’s teachings with Polisetty’s teachings for the benefit of providing an evaluation system evaluating the suitability of an application in a plurality of types of application execution environments based on the characteristics of the application and/or the usage of which the application by the user (Saito – Par. [0011]).

Referring to claim 16, Polisetty and Saito disclose the method of claim 2, wherein the formula includes a plurality of pre-configurable data fields, yielding different operating conditions of the registered application (Polisetty – see Fig. 6 & Par. [0045-0047]). 

Referring to claim 17, Polisetty and Saito disclose the method of claim 2, wherein the collecting of measurement data, of the at least one registered application, is executed in a source runtime environment and wherein a matching algorithm is executed to find target runtime environments, identified to be similar to a source runtime environment and wherein a (Polisetty – see Par. [0035-0037]; KPIs are calculated and compared across a number of different dimensions, e.g. ORG, APP, geographic locations, domains, etc.). 

Referring to claim 18, Polisetty and Saito disclose the method of claim 17, wherein the matching algorithm uses pre-defined matching criteria (Polisetty – see Par. [0035-0037]; KPIs are calculated and compared across a number of different dimensions, e.g. ORG, APP, geographic locations, domains, etc.). 

Conclusion
10.	Claims 1-18 are rejected.
		
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/Examiner, Art Unit 2181